Citation Nr: 1541958	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  07-26 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.

This matter initially came before the Board of Veterans' Appeals (Board) from a November 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  This matter was remanded in April 2015.  It has now been returned to the Board.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also some records in Virtual VA.


FINDING OF FACT

The Veteran's PTSD is manifested throughout the appeal period by no more than a depressed mood, anxiety, difficulty sleeping, and difficulty in establishing and maintaining effective work and social relationships, resulting in occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  All post-service medical treatment records identified by the Veteran have also been obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded several VA mental health examinations to evaluate his PTSD.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board finds the VA examinations are adequate, as they involve a review of the Veteran's pertinent medical history and a review of symptomatology relevant to the disabilities on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

This appeal was remanded in April 2014 for the provision of a VA medical examination and to secure additional medical records.  A mental health examination was provided on May 2015 and all medical records identified by the Veteran have been obtained.  There has been substantial compliance with the Board's remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.
Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD was evaluated at 30 percent in an April 2004 rating decision pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran filed a request to reopen in October 2005.  In November 2005, the RO increased the evaluation to 50 percent.  The Veteran noted a timely appeal, and asserts that his PTSD is more severe than contemplated by the assigned evaluation of 50 percent.  

Under the 9411 diagnostic code, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name. 

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V). 38 C.F.R. § 4.130. 

The DSM-IV (which was in effect during most of the appeal period) contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the Global Assessment of Functioning (GAF) scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Ratings are assigned according to the manifestations of particular symptoms. However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-V.

The Veteran was provided several VA mental health examinations to evaluate his PTSD.  At an October 2005 VA examination, the Veteran was fully oriented and his thought processes and behavior was within normal limits.  He was able to maintain minimal personal hygiene and other basic activities of daily living, and he maintained good eye contact.  He complained of nightmares and intrusive thoughts and recollections about combat experiences in Vietnam.  He also complained of difficulty with concentration and trusting other people.  He had feelings of depression, survivor guilty, and rage.  He frequently hollered at people due to his short temper.  He had no suicidal or homicidal ideations, and his judgment and long-term memory was intact.  He did not suffer from delusions or hallucinations.  He had difficulty with short-term memory, concentration, and sleep.  The examiner concluded the Veteran had moderate difficulty establishing and maintaining effective social and occupational relationships due to his PTSD.  
At a May 2010 VA examination the Veteran was casually dressed with a disheveled appearance.  He was friendly, relaxed, attentive, and his speech was clear and coherent.  He described a good relationship with his children and he also maintained occasional contact with his mother by phone.  He suffered from sleep impairment and recurrent and intrusive distressing recollections of past events, particularly with helicopter and other loud sounds.  His symptoms included irritability with outbursts of anger, hypervigilance and exaggerated startle response.  He did not suffer from obsessive or ritualistic behavior, suicidal or homicidal ideations, hallucinations, delusions, or episodes of violence.  He had good impulse control and was able to maintain minimum personal hygiene.  The examiner concluded the Veteran was mildly impaired with regard to occupational and social functions, with reduced reliability and productivity due to PTSD symptoms.  

At a May 2015 VA examination the Veteran was casually dressed with adequate grooming and hygiene.  According to the Veteran, he has a good relationship with his children, (whom he home schools), and he generally gets along with people.  He has no significant occupational problems, but he suffers from fatigue and has difficulty tolerating stress.  He was not taking any psychotropic medications at the time.  His symptoms include depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, frequent nightmares, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He does not suffer from hallucinations or experience suicidal or homicidal ideation.  His mood is "usually pretty good" though he has low energy.  The examiner concludes the Veteran has occupational and social impairment with reduced reliability and productivity.  

Treatment records throughout the appeal period are consistent with the VA examination findings.  The Veteran was treated for PTSD regularly from 2005 to 2008, and then sporadically from 2009 through 2012.  In June 2005, he was doing "fairly well."  His speech was clear and coherent and his concentration and attention span was fairly good.  In August 2005 he felt depressed and isolated, and had difficulty sleeping.  He felt detached from others, was irritable, and had difficulty concentrating.  His psychiatrist wrote that he had difficulty functioning socially, interpersonally, and emotionally.  In September 2005 the Veteran felt less anxious and less dysphoric than before and was sleeping better.  In November 2005, he began individual psychotherapy following a domestic violence incident in which he allegedly struck his wife (however the Veteran denies this).  See November 2005 Therapy Note.  He felt angry about his marital problems and had difficulty dealing with divorce.  He and his wife remained civil following divorce and he focused on spending time with his children which helped his depression.  See March 2006 Treatment Report.  By August 2006, his depression decreased.  In December 2006 he was doing "OK" and felt depressed "from time to time."  

In 2007, the Veteran's symptoms showed no significant change and he reported having good days and bad days with occasional crying spells; he tried to stay busy.  See April and August 2007 Treatment Reports.  In 2008, the Veteran's condition was "stable" though he had difficulty sleeping.  See April 2008 Therapy Note.  He was coping well with his divorce and used his spiritual faith to assist his mood.  See September 2008 Therapy Note.  Throughout 2009, the Veteran's condition was stable with occasional periods of depression and his symptoms were not severe.  See January 2009 Therapy Note.  He was treated several times in 2009 with no significant changes.  By December he was still coping at baseline levels and he denied prolonged depression.  See December 2009 Therapy Note.  In June and August 2010, his mood was stable-he described being "not happy but not depressed."  In 2011 and 2012, he was doing "OK" and his depression was "off and on."  He complained of frequent nightmares.  He sometimes grows anxious and tends to isolate much of the time, though he is able to homeschool both of his children.  See February 2011 and June 2012 Treatment Reports. 

The medical evidence does not support an evaluation in excess of 50 percent for PTSD.  At no time during treatment or throughout any VA examination was the Veteran disoriented, or was his speech abnormal, panic constant, or hygiene or grooming unsatisfactory.  While the Veteran demonstrates impaired impulse control, including irritability, his PTSD does not result in periods of violence, nor does he experience any suicidal or homicidal ideation.  The record reveals one incident of alleged domestic violence, but the Veteran affirmatively denies that the incident occurred.  See November 2005 Therapy Note.  The Veteran does not have an inability to establish and maintain effective work and social relationships, as evidence by his good relationship with his children and his belief that he generally gets along with others.  See May 2015 VA Examination.  While he has difficulty sleeping and suffers from periodic bouts of depression, his symptoms are not severe or constant.  See January 2009 Therapy Note.  The Veteran's condition has been stable for several years and he has not had any treatment for PTSD since 2012.  He is "not happy but not depressed" and is generally "OK."  In sum, the Veteran's PTSD symptomatology most closely approximates that contemplated by a 50 percent evaluation due to his disturbances of motivation and mood, and difficulty in establishing and maintaining effective social relationships.  

During the appeal period, the Veteran was assigned fluctuating GAF scores ranging from 51 (see, e.g., October 2005 VA Examination) to 60 (see, e.g., September 2005 Treatment Report and September 2009 VA Examination).  GAF scores ranging from 51 to 60 represent "moderate" symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks or moderate difficulty in social, occupational, or school functioning).  See DSM-IV.  As discussed above, GAF scores are considered in conjunction with the entirety of the evidence of record, and may not be the sole basis for an increased evaluation.  Notably, the Veteran's GAF scores are consistent with the symptomatology contemplated by a 50 percent evaluation under Diagnostic Code 9411, to include difficulty establishing and maintaining effective work and social relationships.  No medical professional assigns the Veteran a GAF score lower than 50 (which would reflect "serious" symptoms under DSM-IV). 

The Board acknowledges the Veteran's contentions that his service-connected PTSD warrants an increased evaluation throughout the appeal.  In his January 2006 Notice of Disagreement, the Veteran describes difficulties dealing with his divorce. At the time, he had trouble sleeping and his medications had recently increased.  In an August 2007 statement, he writes that his energy level was declining and he 
wishes he was not here most of the time.  He wrote that he suffers from rage and that he hollers at his children and hits and throws things.  

The Board has also considered an October 2005 statement written by the Veteran's ex-wife in which she describes his mood as irritable.  She states the Veteran has a short temper, he screams at his children, and he told his six year old that life did not seem worth living anymore.  She also describes antisocial behavior such as blocking windows with furniture and investigating noises at night.  

In reviewing the lay statements of the Veteran and his ex-wife, the Board notes that in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  The opinions and observations of the Veteran and his Wife alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2).  In this respect, the Board gives greater weight to the medical evidence, particularly in light of discrepancies between the medical and lay evidence.  For example, while the Veteran and his wife suggest he has suicidal thoughts, those are not reflected in any of the medical records, all of which specifically deny suicidal or homicidal ideation as well as self-harm.  The Board does not doubt the Veteran suffers from occasional sleep impairment, rage, low energy, and depression.  To the extent that his subjective symptomatology is supported by the medical evidence, the severity of the Veteran's PTSD does not warrant an evaluation higher than 50 percent.   

In sum, no medical professional has determined that the Veteran has severe deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood.  The medical evidence instead indicates that the functional effects of the Veteran's PTSD are moderate.      

In reaching its decision, the Board considered the benefit-of-the-doubt rule. However, the preponderance of the evidence is against the Veteran's claim for an increased evaluation.  Therefore, an evaluation in excess of 50 percent is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As a final note, the record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD with depression.  The Veteran's disability is manifested by impairment in social and occupational functioning and disturbances of motivation and mood.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An evaluation in excess of 50 percent for PTSD is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


